Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 1 of 54




                Exhibit A
            Case 19-10289-LSS        Doc 3629-1      Filed 06/09/21    Page 2 of 54




                        IN THE UNITED STATES BANKRUPTCY
                       COURT FOR THE DISTRICT OF DELAWARE




    In re                                              Chapter 11


    IMERYS TALC AMERICA, INC., et al. 1                Case No. 19–10289 (LSS)
                                                       (Jointly Administered)

                 Debtors.



       JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
    FIFTH REQUEST FOR PRODUCTION OF DOCUMENTS TO DEBTORS RELATED
         TO THE PROPOSED NINTH AMENDED JOINT CHAPTER 11 PLAN OF
       REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR
          AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        Under Federal Rules of Civil Procedure 26 and 34, made applicable by Rules 7026, 7034,

and 9014 of the Federal Rules of Bankruptcy Procedure, Johnson & Johnson and Johnson &

Johnson Consumer Inc. (“J&J”), by its undersigned counsel, requests that Imerys Talc America,

Inc., Imerys Talc Vermont, Inc., and Imerys Talc Canada, Inc. (the “Debtors”) produce the

documents specified in these Requests in connection with the Ninth Amended Joint Chapter 11

Plan of Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates Under Chapter 11

of the Bankruptcy Code (D.I. 2864), in the above-captioned chapter 11 cases. J&J requests that the

Debtors provide the requested documents as soon as possible but no later than May 10, 2021, and

that they be served on or produced to the law offices of Weil, Gotshal & Manges, LLP, 767 Fifth



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East Suite 300,
Roswell, Georgia 30076.
            Case 19-10289-LSS         Doc 3629-1       Filed 06/09/21     Page 3 of 54




Avenue, New York, New York 10153, attention Theodore E. Tsekerides by delivery through

electronic means to the email address Theodore.Tsekerides@weil.com.

                               I.      DEFINITIONS

       The terms used in these Requests have the meanings specified below. Each defined term

shall have the meaning ascribed to it regardless of whether the term is capitalized. Any term

referencing any business, legal, or governmental entity or association shall be deemed a reference

to any and all of its predecessors, successors, Affiliates and subsidiaries, as well as any and all of

its past or present officers, directors, partners, members, managers, employees, representatives,

and agents. This includes, without limitation, the following:

1.     “Affiliate” means any entity ascribed to such term in §101(2) of the Bankruptcy Code.

2.     “Communication” means the transmittal of information (in the form of facts, ideas,

       inquiries, or otherwise), including meetings, conversations in person, telephone

       conversations, records of conversations or messages, telegrams, facsimile transmissions,

       electronic mail transmissions, letters, reports, memoranda, formal statements, press

       releases, and newspaper stories. References to communications with business entities shall

       be deemed to include all officers, directors, employees, personnel, agents, attorneys,

       accountants, consultants, independent contractors, or other representatives of such entities.

3.     “Debtors” means ITA, ITV, and ITC and any of their attorneys, representatives,

       consultants, advisors or anyone acting on the Debtors’ behalf.

4.     “Documents” means all written, graphic, or printed matter of any kind, however produced

       or reproduced, including all originals, drafts, working papers, and non-identical copies,

       whether different from the originals by reason of any notation made on such copies or

       otherwise, and all electronic, mechanical, or optical records or representations of any kind




                                                  2
    Case 19-10289-LSS          Doc 3629-1       Filed 06/09/21      Page 4 of 54




or other data compilations from which information can be obtained, or translated, if

necessary, through detection devices into reasonable usable form. The term “Documents”

includes, but is not limited to:

        a.      correspondence, term sheets, proposals, memoranda, notes, calendar or

                diary entries, statistics, letters, electronic mail, notebooks, telegrams,

                journals, minutes, agendas, notices, announcements, instructions, charts,

                schedules,   requests,   contracts,   prospective    contracts,   agreements,

                prospective agreements, licenses, prospective licenses, order forms, books,

                accounts, records, reports, studies, surveys, experiments, analyses, checks,

                cancelled checks, wire confirmations, statements, receipts, returns,

                vouchers, statements, credit memoranda, sales slips, promissory notes,

                summaries, pamphlets, prospectuses, manuals, brochures, announcements,

                certificates, drawings, plans, inter-office and intra-office communications,

                or offers;

        b.      notations in any form made of conversations, telephone calls, meetings,

                negotiations or other communications;

        c.      bulletins, circulars, schedules, lists, guides, printed matter (including

                newspapers, magazines and other publications, articles and clippings

                therefrom), press releases, computer printouts, teletypes, telecopies, telexes,

                invoices, ledgers, balance sheets, financial statements or worksheets;

        d.      electronic, mechanical or optical records or representations of any kind

                (including tapes, cassettes, discs, hard drives, recordings, voice mail,




                                           3
          Case 19-10289-LSS         Doc 3629-1      Filed 06/09/21     Page 5 of 54




                     electronic mail, computer-stored data or material), or transcriptions thereof,

                     including but not limited to, databases and spreadsheets; and

             e.      all drafts, alterations, modifications, changes and amendments of any of the

                     foregoing and any material underlying, supporting or used in the

                     preparation of any document.

5.    “ITA” means Imerys Talc America, Inc., formerly Luzenac America, formerly Cyprus Talc

      Corporation.

6.    “ITC” means Imerys Talc Canada Inc.

7.    “ITI” means Imerys Talc Italy S.p.A.

8.    “ITV” means Imerys Talc Vermont, Inc., formerly Cyprus Windsor Minerals, Inc.,

      formerly Windsor Minerals, Inc.

9.    “J&J” means Johnson & Johnson and Johnson & Johnson Consumer Inc.

10.   “Plan” means the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc

      America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code

      (D.I. 2864) or any prior or subsequent version thereof.

11.   “Plan Proponents” has the meaning ascribed to it in § 1.1.176 of the Plan.

12.   “Related to” means concerning, referring to, regarding, relating to, describing, evidencing

      or constituting.

13.   “Vote Certification” means the Declaration of Christina Pullo of Prime Clerk LLC

      Regarding the Solicitation of Votes and Preliminary Tabulation of Ballots Cast on the

      Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and

      Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code Filed by Imerys Talc

      America, Inc. (D.I. 3334).




                                               4
           Case 19-10289-LSS          Doc 3629-1       Filed 06/09/21      Page 6 of 54




                               II.     INSTRUCTIONS

              The preceding definitions apply to the following instructions and each of the

succeeding requests:

1.     The terms used in the Requests are to be given their most expansive and inclusive

       interpretation unless otherwise expressly limited in a Request. This includes, without

       limitation, the following:

              a.       construing “and” and “or” in the disjunctive or conjunctive as necessary to

                       make a request more inclusive;

              b.       construing the singular form of a word to include the plural and the plural

                       to include the singular;

              c.       construing the term “among” to mean between or among;

              d.       construing the term “any” to mean any, all, each, and every;

              e.       construing the masculine, feminine, or neutral pronouns to include other

                       genders; and

              f.       construing the present tense of a verb to include its past tense and vice versa.

2.     You are required to obtain and furnish all Documents available to you and to any of your

       representatives, agents, employees or attorneys, and to obtain and furnish all Documents

       that are in your actual or constructive possession, custody or control, or in the actual or

       constructive possession, custody or control of any of your representatives, agents,

       employees, accountants or attorneys.

3.     These requests are continuing in nature and, to the extent that your responses may be

       enlarged, diminished or otherwise modified by information acquired after your initial

       responses to these requests, you are required promptly to supplement your initial responses




                                                  5
         Case 19-10289-LSS         Doc 3629-1         Filed 06/09/21   Page 7 of 54




     in writing reflecting such changes, and to produce any additional Documents, to the fullest

     extent required by any applicable law or rule.

4.   If any Documents were formerly in your possession, custody or control and have been lost,

     destroyed or otherwise disposed of, then furnish a list that identifies all Documents that

     have been lost, destroyed or otherwise disposed of, and that states for all Documents:

            a.      the nature of the Documents (e.g., letter, memorandum, etc.);

            b.      the size of the Documents (e.g., the number of pages for a document, the

                    number of bytes for an electronic record, etc.);

            c.      the subject matter of the Documents;

            d.      the persons who prepared or authored the Documents, and, if applicable, the

                    persons to whom the Documents were sent;

            e.      the date on which the Documents were prepared or transmitted; and

            f.      the date on which the Documents were lost, destroyed or otherwise disposed

                    of, the conditions of and reasons for such destruction or other disposition

                    and the persons requesting and performing the destruction or other

                    disposition.

5.   For each of the Documents withheld on the ground of any privilege or immunity, furnish a

     list that identifies each of the Documents that have been withheld, and that states for each

     of the Documents:

            a.      the nature of the Documents (e.g., letter, memorandum, etc.);

            b.      the size of the Documents (e.g., the number of pages for a document, the

                    number of bytes for an electronic record, etc.);

            c.      the subject matter of the Documents;




                                              6
          Case 19-10289-LSS          Doc 3629-1       Filed 06/09/21     Page 8 of 54




               d.     the persons who prepared or authored the Documents, and, if applicable, the

                      persons to whom the Documents were sent;

               e.     each person having a copy of the Documents, each person to whom a copy

                      was sent and each person by whom a copy was received;

               f.     the date on which the Documents were prepared or transmitted; and

               g.     the nature of the privilege claimed and the basis for claiming the privilege.

6.    If any portion of any Documents is responsive to these requests, the entirety of the

      Documents shall be produced. Moreover, if only a part of any Document is protected by

      any privilege or immunity, the Document shall be produced with only the privileged matter

      redacted.

7.    All Documents shall be produced as they are kept in the ordinary course of business. The

      name of the file from which they were produced, the identity of the person from whose file

      they were produced, and the identity of the present custodian of that file shall each be set

      forth.

8.    All financial data shall be produced in native format to the extent available.

9.    All Documents, except financial data described in Instruction 8, shall be provided as a PDF

      with optical character recognition.

10.   Documents shall be produced in the order in which they are found in a person’s files, and

      shall not be rearranged. If the Documents are kept in a file with a file label, a copy of that

      label shall be produced together with the other Documents, Communications or other

      materials in the file.




                                                 7
          Case 19-10289-LSS              Doc 3629-1   Filed 06/09/21     Page 9 of 54




11.   Nothing set forth herein shall constitute or be deemed an admission or a waiver of any kind

      with respect to any defense or objection regarding the admissibility or relevance of any

      Documents produced in response to these requests.

                              III.       DOCUMENT REQUESTS

      In accordance with the foregoing Definitions and Instructions, please produce the

following documents:

1)    All Documents and Communications between and/or among the Plan Proponents relating

      to the solicitation of the Plan.

2)    All Documents and Communications between and/or among the Plan Proponents relating

      to the vote on the Plan.

3)    All Documents and Communications between and/or among the Plan Proponents and any

      potential or actual member of Class 4, as defined in the Plan, including, but not limited to,

      counsel for such member, relating to the solicitation of the Plan.

4)    All Documents and Communications between and/or among the Plan Proponents and any

      potential or actual member of Class 4, as defined in the Plan, including, but not limited to,

      counsel for such member, relating to the vote on the Plan.

5)    All Documents and Communications between and/or among the Plan Proponents and

      Prime Clerk, LLC relating to the solicitation of the Plan.

6)    All Documents and Communications between and/or among the Plan Proponents and

      Prime Clerk, LLC relating to the vote on the Plan.

7)    All Documents and Communications between and/or among the Plan Proponents relating

      to the results of the vote on the Plan as reported in the Vote Certification.




                                                 8
             Case 19-10289-LSS          Doc 3629-1       Filed 06/09/21     Page 10 of 54




8)        All Documents and Communications between and/or among the Plan Proponents and any

          member of Class 4, as defined in the Plan, including, but not limited to, counsel for such

          member, relating to the results of the vote on the Plan as reported in the Vote Certification.




     Dated: April 9, 2021                        FAEGRE DRINKER BIDDLE & REATH LLP

                                                 /s/ Patrick A. Jackson
                                                 Patrick A. Jackson (Del. Bar No. 4976)
                                                 222 Delaware Ave., Ste. 1410
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 467-4200
                                                 Facsimile: (302) 467-4201
                                                 patrick.jackson@faegredrinker.com

                                                 -and-

                                                 WEIL, GOTSHAL & MANGES LLP
                                                 Diane P. Sullivan (pro hac vice)
                                                 Ronit J. Berkovich (pro hac vice)
                                                 Theodore E. Tsekerides (pro hac vice)
                                                 Konrad L. Cailteux (pro hac vice)
                                                 767 Fifth Avenue
                                                 New York, New York 10153
                                                 Telephone: (212) 310-8000
                                                 Facsimile: (212) 310-8007

                                                 Attorneys for Johnson & Johnson
                                                 and Johnson & Johnson Consumer Inc.




                                                    9
Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 11 of 54




                Exhibit B
            Case 19-10289-LSS       Doc 3629-1      Filed 06/09/21     Page 12 of 54




                        IN THE UNITED STATES BANKRUPTCY
                       COURT FOR THE DISTRICT OF DELAWARE




    In re                                              Chapter 11


    IMERYS TALC AMERICA, INC., et al. 1                Case No. 19–10289 (LSS)
                                                       (Jointly Administered)

                 Debtors.



      JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
           FOURTH REQUEST FOR PRODUCTION OF DOCUMENTS TO
              THE TORT CLAIMANTS’ COMMITTEE RELATED TO
         THE PROPOSED NINTH AMENDED JOINT CHAPTER 11 PLAN OF
          REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS
      DEBTOR AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        Under Federal Rules of Civil Procedure 26 and 34, made applicable by Rules 7026, 7034,

and 9014 of the Federal Rules of Bankruptcy Procedure, Johnson & Johnson and Johnson &

Johnson Consumer Inc. (“J&J”), by its undersigned counsel, requests that the Torts Claimants’

Committee (the “TCC”) produce the documents specified in these Requests in connection with

the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its

Debtor Affiliates Under Chapter 11 of the Bankruptcy Code (D.I. 2864), in the above-captioned

chapter 11 cases. J&J requests that the Debtors provide the requested documents as soon as

possible but no later than May 10, 2021, and that they be served on or produced to the law offices

of Weil, Gotshal & Manges, LLP, 767 Fifth Avenue, New York, New York 10153, attention


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East Suite 300,
Roswell, Georgia 30076.
           Case 19-10289-LSS          Doc 3629-1      Filed 06/09/21      Page 13 of 54




Theodore E. Tsekerides by delivery through electronic means to the email address

Theodore.Tsekerides@weil.com.

                               I.      DEFINITIONS

       The terms used in these Requests have the meanings specified below. Each defined term

shall have the meaning ascribed to it regardless of whether the term is capitalized. Any term

referencing any business, legal, or governmental entity or association shall be deemed a reference

to any and all of its predecessors, successors, Affiliates and subsidiaries, as well as any and all of

its past or present officers, directors, partners, members, managers, employees, representatives,

and agents. This includes, without limitation, the following:

1.     “Affiliate” means any entity ascribed to such term in §101(2) of the Bankruptcy Code.

2.     “Communication” means the transmittal of information (in the form of facts, ideas,

       inquiries, or otherwise), including meetings, conversations in person, telephone

       conversations, records of conversations or messages, telegrams, facsimile transmissions,

       electronic mail transmissions, letters, reports, memoranda, formal statements, press

       releases, and newspaper stories. References to communications with business entities shall

       be deemed to include all officers, directors, employees, personnel, agents, attorneys,

       accountants, consultants, independent contractors, or other representatives of such entities.

3.     “Debtors” means ITA, ITV, and ITC and any of their attorneys, representatives,

       consultants, advisors or anyone acting on the Debtors’ behalf.

4.     “Documents” means all written, graphic, or printed matter of any kind, however produced

       or reproduced, including all originals, drafts, working papers, and non-identical copies,

       whether different from the originals by reason of any notation made on such copies or

       otherwise, and all electronic, mechanical, or optical records or representations of any kind




                                                  2
   Case 19-10289-LSS           Doc 3629-1      Filed 06/09/21       Page 14 of 54




or other data compilations from which information can be obtained, or translated, if

necessary, through detection devices into reasonable usable form. The term “Documents”

includes, but is not limited to:

        a.      correspondence, term sheets, proposals, memoranda, notes, calendar or

                diary entries, statistics, letters, electronic mail, notebooks, telegrams,

                journals, minutes, agendas, notices, announcements, instructions, charts,

                schedules,   requests,   contracts,   prospective     contracts,   agreements,

                prospective agreements, licenses, prospective licenses, order forms, books,

                accounts, records, reports, studies, surveys, experiments, analyses, checks,

                cancelled checks, wire confirmations, statements, receipts, returns,

                vouchers, statements, credit memoranda, sales slips, promissory notes,

                summaries, pamphlets, prospectuses, manuals, brochures, announcements,

                certificates, drawings, plans, inter-office and intra-office communications,

                or offers;

        b.      notations in any form made of conversations, telephone calls, meetings,

                negotiations or other communications;

        c.      bulletins, circulars, schedules, lists, guides, printed matter (including

                newspapers, magazines and other publications, articles and clippings

                therefrom), press releases, computer printouts, teletypes, telecopies, telexes,

                invoices, ledgers, balance sheets, financial statements or worksheets;

        d.      electronic, mechanical or optical records or representations of any kind

                (including tapes, cassettes, discs, hard drives, recordings, voice mail,




                                           3
         Case 19-10289-LSS         Doc 3629-1       Filed 06/09/21     Page 15 of 54




                     electronic mail, computer-stored data or material), or transcriptions thereof,

                     including but not limited to, databases and spreadsheets; and

             e.      all drafts, alterations, modifications, changes and amendments of any of the

                     foregoing and any material underlying, supporting or used in the

                     preparation of any document.

5.    “ITA” means Imerys Talc America, Inc., formerly Luzenac America, formerly Cyprus Talc

      Corporation.

6.    “ITC” means Imerys Talc Canada Inc.

7.    “ITI” means Imerys Talc Italy S.p.A.

8.    “ITV” means Imerys Talc Vermont, Inc., formerly Cyprus Windsor Minerals, Inc.,

      formerly Windsor Minerals, Inc.

9.    “J&J” means Johnson & Johnson and Johnson & Johnson Consumer Inc.

10.   “Plan” means the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc

      America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code

      (D.I. 2864) or any prior or subsequent version thereof.

11.   “Plan Proponents” has the meaning ascribed to it in § 1.1.176 of the Plan.

12.   “Related to” means concerning, referring to, regarding, relating to, describing, evidencing

      or constituting.

13.   “Vote Certification” means the Declaration of Christina Pullo of Prime Clerk LLC

      Regarding the Solicitation of Votes and Preliminary Tabulation of Ballots Cast on the

      Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and

      Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code Filed by Imerys Talc

      America, Inc. (D.I. 3334).




                                               4
          Case 19-10289-LSS           Doc 3629-1      Filed 06/09/21      Page 16 of 54




                               II.     INSTRUCTIONS

              The preceding definitions apply to the following instructions and each of the

succeeding requests:

1.     The terms used in the Requests are to be given their most expansive and inclusive

       interpretation unless otherwise expressly limited in a Request. This includes, without

       limitation, the following:

              a.       construing “and” and “or” in the disjunctive or conjunctive as necessary to

                       make a request more inclusive;

              b.       construing the singular form of a word to include the plural and the plural

                       to include the singular;

              c.       construing the term “among” to mean between or among;

              d.       construing the term “any” to mean any, all, each, and every;

              e.       construing the masculine, feminine, or neutral pronouns to include other

                       genders; and

              f.       construing the present tense of a verb to include its past tense and vice versa.

2.     You are required to obtain and furnish all Documents available to you and to any of your

       representatives, agents, employees or attorneys, and to obtain and furnish all Documents

       that are in your actual or constructive possession, custody or control, or in the actual or

       constructive possession, custody or control of any of your representatives, agents,

       employees, accountants or attorneys.

3.     These requests are continuing in nature and, to the extent that your responses may be

       enlarged, diminished or otherwise modified by information acquired after your initial

       responses to these requests, you are required promptly to supplement your initial responses




                                                  5
        Case 19-10289-LSS          Doc 3629-1     Filed 06/09/21       Page 17 of 54




     in writing reflecting such changes, and to produce any additional Documents, to the fullest

     extent required by any applicable law or rule.

4.   If any Documents were formerly in your possession, custody or control and have been lost,

     destroyed or otherwise disposed of, then furnish a list that identifies all Documents that

     have been lost, destroyed or otherwise disposed of, and that states for all Documents:

            a.      the nature of the Documents (e.g., letter, memorandum, etc.);

            b.      the size of the Documents (e.g., the number of pages for a document, the

                    number of bytes for an electronic record, etc.);

            c.      the subject matter of the Documents;

            d.      the persons who prepared or authored the Documents, and, if applicable, the

                    persons to whom the Documents were sent;

            e.      the date on which the Documents were prepared or transmitted; and

            f.      the date on which the Documents were lost, destroyed or otherwise disposed

                    of, the conditions of and reasons for such destruction or other disposition

                    and the persons requesting and performing the destruction or other

                    disposition.

5.   For each of the Documents withheld on the ground of any privilege or immunity, furnish a

     list that identifies each of the Documents that have been withheld, and that states for each

     of the Documents:

            a.      the nature of the Documents (e.g., letter, memorandum, etc.);

            b.      the size of the Documents (e.g., the number of pages for a document, the

                    number of bytes for an electronic record, etc.);

            c.      the subject matter of the Documents;




                                              6
          Case 19-10289-LSS         Doc 3629-1       Filed 06/09/21      Page 18 of 54




               d.     the persons who prepared or authored the Documents, and, if applicable, the

                      persons to whom the Documents were sent;

               e.     each person having a copy of the Documents, each person to whom a copy

                      was sent and each person by whom a copy was received;

               f.     the date on which the Documents were prepared or transmitted; and

               g.     the nature of the privilege claimed and the basis for claiming the privilege.

6.    If any portion of any Documents is responsive to these requests, the entirety of the

      Documents shall be produced. Moreover, if only a part of any Document is protected by

      any privilege or immunity, the Document shall be produced with only the privileged matter

      redacted.

7.    All Documents shall be produced as they are kept in the ordinary course of business. The

      name of the file from which they were produced, the identity of the person from whose file

      they were produced, and the identity of the present custodian of that file shall each be set

      forth.

8.    All financial data shall be produced in native format to the extent available.

9.    All Documents, except financial data described in Instruction 8, shall be provided as a PDF

      with optical character recognition.

10.   Documents shall be produced in the order in which they are found in a person’s files, and

      shall not be rearranged. If the Documents are kept in a file with a file label, a copy of that

      label shall be produced together with the other Documents, Communications or other

      materials in the file.




                                                 7
          Case 19-10289-LSS          Doc 3629-1      Filed 06/09/21     Page 19 of 54




11.   Nothing set forth herein shall constitute or be deemed an admission or a waiver of any kind

      with respect to any defense or objection regarding the admissibility or relevance of any

      Documents produced in response to these requests.

                              III.       DOCUMENT REQUESTS

      In accordance with the foregoing Definitions and Instructions, please produce the

following documents:

1)    All Documents and Communications between and/or among the Plan Proponents relating

      to the solicitation of the Plan.

2)    All Documents and Communications between and/or among the Plan Proponents relating

      to the vote on the Plan.

3)    All Documents and Communications between and/or among the Plan Proponents and any

      potential or actual member of Class 4, as defined in the Plan, including, but not limited to,

      counsel for such member, relating to the solicitation of the Plan.

4)    All Documents and Communications between and/or among the Plan Proponents and any

      potential or actual member of Class 4, as defined in the Plan, including, but not limited to,

      counsel for such member, relating to the vote on the Plan.

5)    All Documents and Communications between and/or among the Plan Proponents and

      Prime Clerk, LLC relating to the solicitation of the Plan.

6)    All Documents and Communications between and/or among the Plan Proponents and

      Prime Clerk, LLC relating to the vote on the Plan.

7)    All Documents and Communications between and/or among the Plan Proponents relating

      to the results of the vote on the Plan as reported in the Vote Certification.




                                                8
             Case 19-10289-LSS          Doc 3629-1      Filed 06/09/21      Page 20 of 54




8)        All Documents and Communications between and/or among the Plan Proponents and any

          member of Class 4, as defined in the Plan, including, but not limited to, counsel for such

          member, relating to the results of the vote on the Plan as reported in the Vote Certification.




     Dated: April 9, 2021                       FAEGRE DRINKER BIDDLE & REATH LLP

                                                /s/ Patrick A. Jackson
                                                Patrick A. Jackson (Del. Bar No. 4976)
                                                222 Delaware Ave., Ste. 1410
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 467-4200
                                                Facsimile: (302) 467-4201
                                                patrick.jackson@faegredrinker.com

                                                -and-

                                                WEIL, GOTSHAL & MANGES LLP
                                                Diane P. Sullivan (pro hac vice)
                                                Ronit J. Berkovich (pro hac vice)
                                                Theodore E. Tsekerides (pro hac vice)
                                                Konrad L. Cailteux (pro hac vice)
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007

                                                Attorneys for Johnson & Johnson
                                                and Johnson & Johnson Consumer Inc.




                                                    9
Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 21 of 54




                Exhibit C
            Case 19-10289-LSS       Doc 3629-1     Filed 06/09/21    Page 22 of 54




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE




    In re                                             Chapter 11


    IMERYS TALC AMERICA, INC., et al. 1               Case No. 19–10289 (LSS)
                                                      (Jointly Administered)

                 Debtors.



   JOHNSON & JOHNSON’S AND JOHNSON & JOHNSON CONSUMER INC.’S
    THIRD REQUEST FOR PRODUCTION OF DOCUMENTS TO IMERYS S.A.
RELATING TO THE AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION
      OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR AFFILIATES
            UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        Pursuant to Federal Rules of Civil Procedure 26 and 34, made applicable herein pursuant

to Rules 7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure, Johnson & Johnson

and Johnson & Johnson Consumer Inc. (collectively, “J&J”), by its undersigned counsel, hereby

requests that Imerys S.A. produce the documents specified in these Requests in connection with

the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its

Debtor Affiliates Under Chapter 11 of the Bankruptcy Code (D.I. 2864), in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”). J&J requests that Imerys S.A. provide the requested

documents as soon as possible, but no later than May 10, 2020, and that they be served on or

produced to the law offices of Weil, Gotshal & Manges, LLP, 767 Fifth Avenue, New York, New



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6348), Imerys Talc Vermont, Inc. (9050),
and Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East Suite 300,
Roswell, Georgia 30076.
           Case 19-10289-LSS         Doc 3629-1      Filed 06/09/21     Page 23 of 54




York 10153, attention Theodore E. Tsekerides by delivery through electronic means to the email

address Theodore.Tsekerides@weil.com.

                                     I.    DEFINITIONS

       Capitalized terms used but not herein defined have the meanings ascribed to such terms in

the Plan. Each defined term shall have the meaning ascribed to it regardless of whether the term is

capitalized. Any term referencing any business, legal, or government entity or association shall be

deemed a reference to any and all of its predecessors, successors, Affiliates and subsidiaries, as

well as any and all of its past or present officers, directors, partners, members, managers,

employees, representatives, and agents. This includes, without limitation, the following:

1.     “Affiliate” means any entity ascribed to such term in §101(2) of the Bankruptcy Code.

2.     “Communication” means the transmittal of information (in the form of facts, ideas,

       inquiries, or otherwise), including meetings, conversations in person, telephone

       conversations, records of conversations or messages, telegrams, facsimile transmissions,

       electronic mail transmissions, letters, reports, memoranda, formal statements, press

       releases, and newspaper stories. References to communications with business entities shall

       be deemed to include all officers, directors, employees, personnel, agents, attorneys,

       accountants, consultants, independent contractors, or other representatives of such entities.

3.     “Debtors” means ITA, ITV, and ITC and any of their attorneys, representatives,

       consultants, advisors or anyone acting on the Debtors’ behalf.

4.     “Documents” means all written, graphic, or printed matter of any kind, however produced

       or reproduced, including all originals, drafts, working papers, and non-identical copies,

       whether different from the originals by reason of any notation made on such copies or

       otherwise, and all electronic, mechanical, or optical records or representations of any kind




                                                 2
   Case 19-10289-LSS           Doc 3629-1      Filed 06/09/21       Page 24 of 54




or other data compilations from which information can be obtained, or translated, if

necessary, through detection devices into reasonable usable form. The term “Documents”

includes, but is not limited to:

        a.      correspondence, term sheets, proposals, memoranda, notes, calendar or

                diary entries, statistics, letters, electronic mail, notebooks, telegrams,

                journals, minutes, agendas, notices, announcements, instructions, charts,

                schedules,   requests,   contracts,   prospective     contracts,   agreements,

                prospective agreements, licenses, prospective licenses, order forms, books,

                accounts, records, reports, studies, surveys, experiments, analyses, checks,

                cancelled checks, wire confirmations, statements, receipts, returns,

                vouchers, statements, credit memoranda, sales slips, promissory notes,

                summaries, pamphlets, prospectuses, manuals, brochures, announcements,

                certificates, drawings, plans, inter-office and intra-office communications,

                or offers;

        b.      notations in any form made of conversations, telephone calls, meetings,

                negotiations or other communications;

        c.      bulletins, circulars, schedules, lists, guides, printed matter (including

                newspapers, magazines and other publications, articles and clippings

                therefrom), press releases, computer printouts, teletypes, telecopies, telexes,

                invoices, ledgers, balance sheets, financial statements or worksheets;

        d.      electronic, mechanical or optical records or representations of any kind

                (including tapes, cassettes, discs, hard drives, recordings, voice mail,




                                           3
         Case 19-10289-LSS         Doc 3629-1       Filed 06/09/21     Page 25 of 54




                     electronic mail, computer-stored data or material), or transcriptions thereof,

                     including but not limited to, databases and spreadsheets; and

             e.      all drafts, alterations, modifications, changes and amendments of any of the

                     foregoing and any material underlying, supporting or used in the

                     preparation of any document.

5.    “ITA” means Imerys Talc America, Inc., formerly Luzenac America, formerly Cyprus Talc

      Corporation.

6.    “ITC” means Imerys Talc Canada Inc.

7.    “ITI” means Imerys Talc Italy S.p.A.

8.    “ITV” means Imerys Talc Vermont, Inc., formerly Cyprus Windsor Minerals, Inc.,

      formerly Windsor Minerals, Inc.

9.    “J&J” means Johnson & Johnson and Johnson & Johnson Consumer Inc.

10.   “Plan” means the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc

      America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code

      (D.I. 2864) or any prior or subsequent version thereof.

11.   “Plan Proponents” has the meaning ascribed to it in § 1.1.176 of the Plan.

12.   “Related to” means concerning, referring to, regarding, relating to, describing, evidencing

      or constituting.

13.   “Vote Certification” means the Declaration of Christina Pullo of Prime Clerk LLC

      Regarding the Solicitation of Votes and Preliminary Tabulation of Ballots Cast on the

      Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and

      Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code Filed by Imerys Talc

      America, Inc. (D.I. 3334).




                                               4
            Case 19-10289-LSS         Doc 3629-1     Filed 06/09/21      Page 26 of 54




                                    II.   INSTRUCTIONS

       The preceding definitions apply to the following instructions and each of the succeeding

requests:

1.     The terms used in the Requests are to be given their most expansive and inclusive

       interpretation unless otherwise expressly limited in a Request. This includes, without

       limitation, the following:

              a.      construing “and” and “or” in the disjunctive or conjunctive as necessary to

                      make a request more inclusive;

              b.      construing the singular form of a word to include the plural and the plural

                      to include the singular;

              c.      construing the term “among” to mean between or among;

              d.      construing the term “any” to mean any, all, each, and every;

              e.      construing the masculine, feminine, or neutral pronouns to include other

                      genders; and

              f.      construing the present tense of a verb to include its past tense and vice versa.

2.     You are required to obtain and furnish all Documents available to you and to any of your

       representatives, agents, employees or attorneys, and to obtain and furnish all Documents

       that are in your actual or constructive possession, custody or control, or in the actual or

       constructive possession, custody or control of any of your representatives, agents,

       employees, accountants or attorneys.

3.     These requests are continuing in nature and, to the extent that your responses may be

       enlarged, diminished or otherwise modified by information acquired after your initial

       responses to these requests, you are required promptly to supplement your initial responses




                                                 5
        Case 19-10289-LSS          Doc 3629-1     Filed 06/09/21       Page 27 of 54




     in writing reflecting such changes, and to produce any additional Documents, to the fullest

     extent required by any applicable law or rule.

4.   If any Documents were formerly in your possession, custody or control and have been lost,

     destroyed or otherwise disposed of, then furnish a list that identifies all Documents that

     have been lost, destroyed or otherwise disposed of, and that states for all Documents:

            a.      the nature of the Documents (e.g., letter, memorandum, etc.);

            b.      the size of the Documents (e.g., the number of pages for a document, the

                    number of bytes for an electronic record, etc.);

            c.      the subject matter of the Documents;

            d.      the persons who prepared or authored the Documents, and, if applicable, the

                    persons to whom the Documents were sent;

            e.      the date on which the Documents were prepared or transmitted; and

            f.      the date on which the Documents were lost, destroyed or otherwise disposed

                    of, the conditions of and reasons for such destruction or other disposition

                    and the persons requesting and performing the destruction or other

                    disposition.

5.   For each of the Documents withheld on the ground of any privilege or immunity, furnish a

     list that identifies each of the Documents that have been withheld, and that states for each

     of the Documents:

            a.      the nature of the Documents (e.g., letter, memorandum, etc.);

            b.      the size of the Documents (e.g., the number of pages for a document, the

                    number of bytes for an electronic record, etc.);

            c.      the subject matter of the Documents;




                                              6
          Case 19-10289-LSS         Doc 3629-1       Filed 06/09/21      Page 28 of 54




               d.     the persons who prepared or authored the Documents, and, if applicable, the

                      persons to whom the Documents were sent;

               e.     each person having a copy of the Documents, each person to whom a copy

                      was sent and each person by whom a copy was received;

               f.     the date on which the Documents were prepared or transmitted; and

               g.     the nature of the privilege claimed and the basis for claiming the privilege.

6.    If any portion of any Documents is responsive to these requests, the entirety of the

      Documents shall be produced. Moreover, if only a part of any Document is protected by

      any privilege or immunity, the Document shall be produced with only the privileged matter

      redacted.

7.    All Documents shall be produced as they are kept in the ordinary course of business. The

      name of the file from which they were produced, the identity of the person from whose file

      they were produced, and the identity of the present custodian of that file shall each be set

      forth.

8.    All financial data shall be produced in native format to the extent available.

9.    All Documents, except financial data described in Instruction 8, shall be provided as a PDF

      with optical character recognition.

10.   Documents shall be produced in the order in which they are found in a person’s files, and

      shall not be rearranged. If the Documents are kept in a file with a file label, a copy of that

      label shall be produced together with the other Documents, Communications or other

      materials in the file.




                                                 7
          Case 19-10289-LSS          Doc 3629-1      Filed 06/09/21     Page 29 of 54




11.   Nothing set forth herein shall constitute or be deemed an admission or a waiver of any kind

      with respect to any defense or objection regarding the admissibility or relevance of any

      Documents produced in response to these requests.

                             III.    DOCUMENT REQUESTS

      In accordance with the foregoing Definitions and Instructions, please produce the

following documents:

1)    All Documents and Communications between and/or among the Plan Proponents relating

      to the solicitation of the Plan.

2)    All Documents and Communications between and/or among the Plan Proponents relating

      to the vote on the Plan.

3)    All Documents and Communications between and/or among the Plan Proponents and any

      potential or actual member of Class 4, as defined in the Plan, including, but not limited to,

      counsel for such member, relating to the solicitation of the Plan.

4)    All Documents and Communications between and/or among the Plan Proponents and any

      potential or actual member of Class 4, as defined in the Plan, including, but not limited to,

      counsel for such member, relating to the vote on the Plan.

5)    All Documents and Communications between and/or among the Plan Proponents and

      Prime Clerk, LLC relating to the solicitation of the Plan.

6)    All Documents and Communications between and/or among the Plan Proponents and

      Prime Clerk, LLC relating to the vote on the Plan.

7)    All Documents and Communications between and/or among the Plan Proponents relating

      to the results of the vote on the Plan as reported in the Vote Certification.




                                                8
             Case 19-10289-LSS          Doc 3629-1        Filed 06/09/21    Page 30 of 54




8)        All Documents and Communications between and/or among the Plan Proponents and any

          member of Class 4, as defined in the Plan, including, but not limited to, counsel for such

          member, relating to the results of the vote on the Plan as reported in the Vote Certification.



     Dated: April 9, 2020                     FAEGRE DRINKER BIDDLE & REATH LLP

                                              /s/ Patrick A. Jackson
                                              Patrick A. Jackson (Del. Bar No. 4976)
                                              222 Delaware Ave., Ste. 1410
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 467-4200
                                              Facsimile: (302) 467-4201
                                              Patrick.Jackson@faegredrinker.com

                                              -and-

                                              WEIL, GOTSHAL & MANGES LLP
                                              Diane P. Sullivan (pro hac vice)
                                              Ronit J. Berkovich (pro hac vice)
                                              Theodore E. Tsekerides (pro hac vice)
                                              Konrad L. Cailteux (pro hac vice)
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007

                                              Attorneys for Johnson & Johnson
                                              and Johnson & Johnson Consumer Inc.




                                                      9
Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 31 of 54




                Exhibit D
  Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 32 of 54




                  UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF DELAWARE


                              .          Chapter 11
IN RE:                        .
                              .          Case No. 19-10289 (LSS)
IMERYS TALC AMERICA, INC.,    .
et al,                        .          Courtroom No. 1
                              .          824 North Market Street
                              .          Wilmington, Delaware 19801
               Debtors.       .
                              .          April 7, 2021
. . . . . . . . . . . . . . . .          10:04 a.m.


            TRANSCRIPT OF TELEPHONIC MOTION HEARING
        BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN
                 UNITED STATES BANKRUPTCY COURT

TELEPHONIC APPEARANCES:

For the Debtor:                    Michael Merchant, Esquire
                                   Marcos A. Ramos, Esquire
                                   RICHARDS LAYTON & FINGER, P.A.
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, DE, 19809

                                   - and -

                                   Kimberly Posin, Esquire
                                   Amy Quartarolo, Esquire
                                   LATHAM & WATKINS, LLP
                                   355 South Grand Avenue, Suite 100
                                   Los Angeles, CA 90071


Audio Operator:                    Brandon J. McCarthy

Transcription Company:             Reliable
                                   1007 N. Orange Street
                                   Wilmington, Delaware 19801
                                   (302)654-8080
                                   Email: gmatthews@reliable-co.com


Proceedings recorded by electronic sound recording, transcript
               produced by transcription service.
  Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 33 of 54


                                                                    2

APPEARANCES (Cont’d):

For Johnson & Johnson:      Theodore Tsekerides, Esquire
                            WEIL GOTSHAL MANGES
                            767 Fifth Avenue
                            New York, New York 10153

                            - and -

                            Patrick Jackson, Esquire
                            FAEGRE DRINKER BIDDLE & REATH, LLP
                            222 Delaware Avenue, Suite 1410
                            Wilmington, Delaware 19801

                            - and --

                            James Murdica, Esquire
                            BARNES & THORNBURG, LLP
                            2029 Century Park East, Suite 300
                            Los Angeles, CA 90067

For Imerys SA:              William Beausoleil, Esquire
                            HUGHES HUBBARD & REED LLP
                            One Battery Park Plaza
                            New York, New York 10004

For the Committee of        Stuart Lombardi, Esquire
Tort Claimants:             WILLKIE FARR & GALLAGHER LLP
                            787 Seventh Avenue
                            New York, New York 10019

                            - and --

                            Natalie D. Ramsey, Esquire
                            ROBINSON & COLE LLP
                            1201 North Market Street, Suite 1406
                            Wilmington, Delaware 19801


For the Representative      Edwin J. Harron, Esquire
for Future Talc             YOUNG CONAWAY STARGATT & TAYLOR LLP
Claimants:                  Rodney Square
                            1000 N. King Street
                            Wilmington, Delaware 19801
  Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 34 of 54


                                                                    3

                                   INDEX

MATTERS GOING FORWARD:

Letter to the Honorable Laurie Selber Silverstein [Docket No.
3267 – filed March 29, 2021]

Letter to the Honorable Laurie Selber Silverstein [Docket No.
3268 – filed March 29, 2021]



Amended Letter to the Court Regarding Deficiencies in Johnson &
Johnson and Johnson & Johnson Consumer Inc.'s document
production [Docket No. 3287 – filed March 31, 2021]
     Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 35 of 54


                                                                                 4

1       (Proceedings commenced at 10:04 a.m.)

2              THE COURT:   Good morning.      This is Judge Silverstein.

3 We're here in the Imerys case, Case Number 19-10289.                 And I

4 will turn it over to debtor's counsel.

5              MR. MERCHANT:   Good morning, Your Honor.           Michael

6 Merchant of Richards Layton & Finger on behalf of the debtors.

7              Your Honor, we were notified by chambers a short

8 while ago that Your Honor has not had an opportunity to get to

9 the fee applications yet.      So we did notify professionals, but

10 we did that shortly before the hearing, so I thought it best to

11 announce it now, which I believe just leaves the discovery

12 disputes.

13             But before getting to those issues, I'd like to cede

14 the podium to Ms. Posin to update the Court with respect to

15 certain issues regarding the confirmation process.

16             THE COURT:   Okay, that's fine.         And, yes, thank you.

17 We were not able to get to the fee applications.             I do promise

18 to get to them in a more timely fashion than I did previously.

19 And so we'll let you know if we have any issues with them.                  But

20 anyone who is on the hearing just for that, please feel free to

21 drop off.

22             And I thought I had something else, but I can't think

23 of it.   So Ms. Posin?

24             MS. POSIN:   Good morning, Your Honor.          Kim Posin of

25 Latham & Watkins, counsel for the debtors.            As Mr. Merchant
     Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 36 of 54


                                                                                   5

1 noted before we proceeded with the hearing this morning, we

2 wanted to bring to the Court's attention what we believe to be

3 a very positive development in these cases, and that is that

4 this morning the debtor's balloting agent, Prime Clerk, filed a

5 voting declaration.

6              The declaration provides that based on the diligence

7 that Prime Clerk has been able to conduct to date, 79.73

8 percent of the ballots cast were in favor of the plan.                As

9 noted in Prime Clerk's declaration, Prime Clerk is continuing

10 its diligence with respect to certain defective ballots which

11 are attached, listed to and attached in that declaration.                 And

12 they do intend to file a revised declaration as appropriate

13 once that diligence process is complete.

14             The process has taken longer than originally

15 expected, largely due to the volume of votes that we received.

16 While the debtors had less than 15,000 talc claims pending

17 against them as of the petition date, ultimately more than

18 78,000 votes were included in the voting tabulation.                And we

19 have something like at least more than 10,000 additional votes

20 that have been listed in the voting declaration as defective in

21 some way.

22             Many of those are or appear to be duplicative, and so

23 we're working on getting to the bottom of that.             And several of

24 them, a fair number of them do not include social security

25 numbers so they've been deemed defective on that basis.
     Case 19-10289-LSS   Doc 3629-1    Filed 06/09/21   Page 37 of 54


                                                                                6

1             The debtors and the plan proponents remain committed

2 to the plan, of course, and we look forward to continuing on

3 with plan confirmation now that the votes have been tabulated.

4 However, in light of the fact that Prime Clerk's diligence is

5 continuing, the fact that there are several ongoing meet-and-

6 confer discussions that are moving forward between and among

7 the plan proponents and various objected parties, and we also

8 have I think something like 28 depositions scheduled or at

9 least requested, many of which are to take place beginning

10 today and over the course of the next two weeks.

11            So the debtors have spoken with the plan proponents,

12 and we believe that it would be appropriate and probably even

13 prudent to continue the confirmation hearing.             It's currently

14 scheduled for June 21, 22, and 23.          We believe that moving the

15 confirmation hearing to August 2nd, 3rd, 4th, and 5th would be

16 appropriate.   That's about a six-week continuance.              We've

17 already checked with chambers, and the Court does have those

18 dates available unless they've been taken in the last 24 hours.

19            We have not -- we are, of course, you know, prepared

20 to proceed on whatever timeline the Court feels is appropriate

21 including the current one.         But we do believe that additional

22 time will provide all parties in interest, you know, more time

23 to finalize discovery in a, you know, timely and reasonable

24 manner.   We have not yet had the opportunity to raise the

25 proposed continuance with the objecting parties.              We do intend
     Case 19-10289-LSS   Doc 3629-1    Filed 06/09/21   Page 38 of 54


                                                                                   7

1 to circulate a revised proposed schedule this afternoon for

2 discussion with all of the objecting parties and we hope that

3 we'll be able to bring to the Court an agreed-upon revised

4 schedule as appropriate from the Court's perspective.

5              However, if we aren't able to reach agreement, we

6 would request that the Court consider scheduling a status

7 conference for next week so that we could raise any issues that

8 we may have after those discussions with the Court as promptly

9 as possible.

10             THE COURT:    Okay.     Well, I'll let you have those

11 discussions with the objectors and see where we are.                  And if

12 need to have a status conference next week, that's probably

13 possible.   Let's see, as far as those dates, I can definitely

14 accommodate you in August.         It may not be that first week, and

15 that would be my miscommunication with my chambers.                  But I'll

16 know a little bit more about that as well next week.

17             So let's see if there's agreement and -- first on the

18 continuance and then we'll finalize dates in August --

19             MS. POSIN:    Okay.     Thank you very much, Your Honor.

20             THE COURT:    -- early August.       Okay.    Thank you for

21 the update.

22             MS. POSIN:    Thank you.

23             MR. HARRON:    Your Honor, this is Ed Harron for the

24 FCR.   I just wanted to note for the record that for the reasons

25 Ms. Posin described, while we're eager to get the plan
     Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21    Page 39 of 54


                                                                               8

1 confirmed and we're pleased with the voting results, we do

2 support the effort to continue it to give us some more time to

3 properly address all of the discovery.           Thank you.

4            THE COURT:     Okay.     Anyone else before we get into

5 today's agenda?

6       (No audible response)

7            THE COURT:     Okay.

8            MS. RAMSEY:     Yes, Your Honor.          I'm sorry, I was

9 having difficulty unmuting.         Natalie Ramsey for the Tort

10 Claimants Committee.     We are also in agreement, Your Honor.

11           THE COURT:     Thank you.

12           MR. BEAUSOLEIL:        Your Honor, just to close the loop,

13 Imerys SA, Bill Beausoleil here.        We also agree for the reasons

14 stated.

15           THE COURT:     Thank you.

16           Anyone else?

17      (No audible response)

18           THE COURT:     Okay.     So let's get to the discovery

19 issues.

20           MS. QUARTAROLO:        Your Honor, it's Amy Quartarolo,

21 Latham & Watkins, on behalf of the debtors.             I think I'll kick

22 things off with regard to the letters that were submitted by

23 the debtor in connection with certain documents that have been

24 withheld from discovery.

25           As was described in the letter, you know, we've tried
Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 40 of 54




                Exhibit E
               Case
             Case   19-10289-LSS Doc
                  19-10289-LSS    Doc  3412 Filed
                                     3629-1 Filed 06/09/21
                                                  04/15/21 Page
                                                           Page 41
                                                                1 ofof354




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Re: Docket Nos. 2852, 2853, & 2863
------------------------------------------------------------ x
      ORDER ADJOURNING CONFIRMATION HEARING AND RELATED DATES

        Upon the certification of counsel, dated April 13, 2021 (the “Certification of Counsel”),

of the debtors and debtors in possession (collectively, the “Debtors”) in the above-captioned

cases regarding dates and deadlines related to confirmation of the Ninth Amended Joint

Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under

Chapter 11 of the Bankruptcy Code [Docket No. 2852] (the “Plan”); and this Court having

jurisdiction to consider the Certification of Counsel and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware dated as of February 29, 2012; and the

consideration of the Certification of Counsel and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having reviewed the Certification of Counsel; and

upon all of the proceedings had before this Court and after due deliberation and sufficient cause

appearing therefor,

1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
Georgia 30076.



                                                  1
US-DOCS\122763287.3RLF1 25101089v.2
               Case
             Case   19-10289-LSS Doc
                  19-10289-LSS    Doc  3412 Filed
                                     3629-1 Filed 06/09/21
                                                  04/15/21 Page
                                                           Page 42
                                                                2 ofof354




        IT IS HEREBY ORDERED THAT:

        1.       Pursuant to Bankruptcy Rule 3020(b)(2),2 the hearing to consider confirmation of

the Plan (the “Confirmation Hearing”) shall be held on August 16, 17, 18, 19, and 20, 2021 at

10:00 a.m. (prevailing Eastern Time). The Confirmation Hearing may be adjourned from time to

time by this Court or the Plan Proponents without further notice other than as indicated in any

notice or agenda of matters scheduled for a particular hearing that is filed with this Court.

        2.         The following dates and deadlines related to confirmation of the Plan and the

Confirmation Hearing are hereby approved and supersede the dates and deadlines approved by

this Court in the Order (I) Approving Disclosure Statement and Form and Manner of Notice of

Hearing Thereon, (II) Establishing Solicitation Procedures, (III) Approving Form and Manner

of Notice to Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form of Ballots,

(V) Approving Form, Manner, and Scope of Confirmation Notices, (VI) Establishing Certain

Deadlines in Connection with Approval of Disclosure Statement and Confirmation of Plan, and

(VII) Granting Related Relief [Docket No. 2863] (the “Solicitation Procedures Order”):

                      Event                                              Date

Fact Depositions                                April 7, 2021 – May 14, 2021

End of Fact Discovery                           May 14, 2021

Affirmative Expert Reports Due                  May 21, 2021

Responsive Expert Reports Due                   June 17, 2021

Expert Depositions                              June 21, 2021 – July 2, 2021

End of Expert Discovery                         July 2, 2021

Confirmation Objection Deadline                 July 16, 2021, at 4:00 p.m. (prevailing Eastern Time)


2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
in the Solicitation Procedures Order (as defined herein) or the Plan, as applicable.



                                                   2
US-DOCS\122763287.3RLF1 25101089v.2
               Case
             Case   19-10289-LSS Doc
                  19-10289-LSS    Doc  3412 Filed
                                     3629-1 Filed 06/09/21
                                                  04/15/21 Page
                                                           Page 43
                                                                3 ofof354




                      Event                                            Date

Confirmation Reply Deadline and Deadline to
                                            August 9, 2021, at 4:00 p.m. (prevailing Eastern Time)
File Form of Confirmation Order

                                               August 16, 17, 18, 19, and 20, 2021 at 10:00 a.m.
Confirmation Hearing
                                               (prevailing Eastern Time)


        3.       Objections to confirmation of the Plan not timely filed and served in accordance

with the provisions of the Solicitation Procedures Order shall not be considered by this Court and

are denied and overruled unless otherwise ordered by this Court.

        4.       Except to the extent inconsistent with the dates and deadlines set forth in

paragraph 2 herein, all terms and provisions of the Solicitation Procedures Order shall remain in

full force and effect.

        5.       The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

        6.       The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Order.

        7.       This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and enforcement of this Order.




       Dated: April 15th, 2021                        LAURIE SELBER
                                                                  R SILVERSTEIN
                                                                    SI
       Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

                                                  3
US-DOCS\122763287.3RLF1 25101089v.2
Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 44 of 54




                Exhibit F
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 45 of 54



                                                                        Page 1

1
2       IN THE UNITED STATES BANKRUPTCY COURT
3       FOR THE DISTRICT OF DELAWARE
4       ----------------------------*
5       In re:                                     Chapter 11
6       IMERYS TALC AMERICA, INC.,                 Case No. 19-10289(LSS)
7       et al.,                                    Jointly Administered
8                                Debtors.
9       ----------------------------*
10                     STENOGRAPHIC REMOTE VIRTUAL
11                       DEPOSITION OF JASON ITKIN
12                             Friday, June 4, 2021
13                                    1:04 p.m.
14
15
16
17
18
19      Reported before and by:
20      Josephine H. Fassett, RPR, CCR
21      Job No. 4612362
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 46 of 54



                                                                        Page 2

1
2                              Friday, June 4, 2021
3                                     1:04 p.m.
4
5              T R A N S C R I P T of the stenographic remote
6       virtual deposition of JASON ITKIN, held on Friday,
7       June 4, 2021, commencing at approximately 1:04 p.m.,
8       before Josephine H. Fassett, a Registered
9       Professional Reporter, Certified Court Reporter, and
10      Notary Public of the State of New York and New
11      Jersey.
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 47 of 54



                                                                      Page 35

1                                        ITKIN
2       negotiating leverage with J&J?
3              A.    Arnold & Itkin, yes, sure.
4              Q.    With who?
5              A.    Well, let me, let me -- let me do it
6       this way, because the way your question's phrased
7       I'm not sure.
8                    I will tell you that Arnold & Itkin are
9       or myself on behalf of Arnold & Itkin has had
10      conversations about how the indemnity claim -- the
11      importance of the indemnity claim is what I
12      would -- is what I would say.
13             Q.    What do you mean by "importance of the
14      indemnity claim"?
15             A.    The indemnity claim is, I think, the
16      largest, potentially the largest asset of the
17      bankruptcy estate.
18             Q.    And what's your basis for believing it's
19      the largest asset in the bankruptcy estate?
20             A.    Well, I heard as much from Steve Baron.
21             Q.    So you've spoken about this with Steve
22      Baron?
23             A.    Correct.
24             Q.    Anyone other than Steve Baron you've
25      spoken about that topic with?

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 48 of 54



                                                                      Page 36

1                                        ITKIN
2               A.     I've had conversations about the
3       indemnity with several people.
4               Q.     Who?
5               A.     I've had conversations with John Boundas
6       and Avram Blair.         Steve Baron I told you.                Jim
7       Onder.       I had conversations with some members of
8       the Molten Group or the ad hoc committee.                       And
9       there may be others, but that's a pretty good
10      start.
11              Q.     And we can do this generally, if we can,
12      but I'll dig in, if we need to.
13                     Over what period of time were the
14      conversations that you're referencing?
15              A.     They would have been probably mid -- I
16      couldn't tell you when they would have begun, but
17      the bulk of the conversations happened in early
18      2021.
19              Q.     And for what purpose were you having
20      those conversations?
21              A.     Most of those conversations I believe
22      are privileged and so I don't know that I can tell
23      you the purpose.         The conversations, you know,
24      with Steve Baron were about him trying to convince
25      me to drop my objections to the plan.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 49 of 54



                                                                      Page 37

1                                        ITKIN
2              Q.    And what did he say to you in that
3       regard?
4              A.    Well, we had a couple of conversations.
5       At the beginning Steve Baron was trying to
6       convince me that there would be transparency and
7       accountability and how the indemnity would be
8       prosecuted.      And later on he was trying to
9       convince me to drop my objections in exchange for,
10      essentially, you know, to be involved in how and
11      why the indemnity claims would be prosecuted.
12             Q.    What does that mean in exchange for?
13      Did he promise you something specifically?
14             A.    I was promised a seat on the TAC.                       And I
15      was promised -- a seat on the TAC along with some,
16      you know, with some other conditions.
17             Q.    What other conditions?
18             A.    It was essentially a seat on the TAC.
19      There would be, I believe, a 66 percent voting
20      requirement to approve any settlement that I would
21      have to drop my objections.                I'd have to get the
22      Pachulski law firm's agreement not to be involved
23      with any other objectors or to be involved at all
24      in the bankruptcy.          That I would try to use
25      efforts to convince other objectors to not object

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21    Page 50 of 54



                                                                       Page 38

1                                        ITKIN
2       to the plan.
3              Q.    And what was your response?
4              A.    I did not accept the proposal.
5              Q.    Why?
6              A.    That I think invades attorney-client
7       work product issues.
8              Q.    Did you tell Mr. Baron why?
9              A.    I think that I was very consistent in my
10      communications with Mr. Baron and -- and others
11      that I wanted to make sure that the plan was in
12      the best interest of my clients.                     That there was
13      transparency and accountabilities as it relates to
14      the indemnity.         And that on the 40/40/20 split
15      that it was, you know, done more -- on a more
16      equitable pro rata type basis.                  And that I didn't
17      think that offering me a seat on a committee was
18      going to accomplish those goals.
19             Q.    I want to unpack that a bit.
20                   When you said you wanted to make sure
21      there was transparency and accountability, did you
22      suggest anything to Mr. Baron that would address
23      that issue?
24             A.    I don't know that I ever specifically
25      addressed anything to Mr. Baron.

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21    Page 51 of 54



                                                                       Page 39

1                                        ITKIN
2              Q.    Did you address that to anyone else?
3              A.    I don't think I can give you an answer
4       to that without implicating joint prosecution or
5       joint interest privilege.
6              Q.    So, respectfully, Mr. Itkin, I think
7       your client -- excuse me -- your counsel can
8       object and can instruct you not to answer, but I'm
9       going to ask that you not make a decision on your
10      own to withhold information in response to
11      questions.
12                   MR. MORRIS:         Amy, just respectfully,
13             Mr. Itkin is a seasoned lawyer.                   He's the
14             one who participated in the conversations.
15             I did not.      So it's not always easy for me
16             to anticipate whether your question is
17             impinging, some of it won't, and he was
18             just very candid about his conversations
19             with people that were not subject to the
20             common interest privilege.                   So I'm going to
21             allow him to do that, and if you want to
22             test it, you're welcome to do that.                     But I
23             can't, I can't get in his head because I
24             wasn't privy to a lot of these
25             conversations.        That's what he did, and

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                           516-608-2400
           Case 19-10289-LSS    Doc 3629-1   Filed 06/09/21   Page 52 of 54



                                                                         Page 40

1                                         ITKIN
2              you're trying to get the facts, and I
3              appreciate that.           And I think Mr. Itkin is
4              honestly and capably trying to divulge all
5              that he can consistent with his obligations
6              under the common interest privilege.
7                    MS. QUARTAROLO:             So let me test it
8              this way.
9       BY MS. QUARTAROLO:
10             Q.    Mr. Itkin, other than your counsel, who
11      do you believe you've had conversations with that
12      are subject to a privilege?
13             A.    So Jim Onder.           Avram Blair.          The
14      Williams Hart law firm.              The -- I call them the
15      Molten Group.          I think they have an ad hoc name.
16      I think it's now called the Talc Litigation.                           I
17      call them the Molten Group, just so you know.
18                   The Aylstock firm.               And I believe that
19      there may be others, but I believe that would be
20      it.    That is sort of a big -- that would cover
21      almost most of it.
22             Q.    Just to make sure the record is
23      complete.
24                   Is it your testimony today that you will
25      not provide testimony or answer questions about

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 53 of 54



                                                                      Page 41

1                                        ITKIN
2       any of your communications with any of the law
3       firms or attorneys at those law firms that you've
4       just referenced.
5              A.    Through a point --
6              Q.    What does that mean?
7              A.    -- in time.
8                    Well, I think communications, for
9       example, with Williams Hart after they changed
10      their vote are probably not privileged.
11             Q.    Anyone else who it changed over time?
12             A.    Well, I would say Jim Onder probably
13      falls into that category, because he voted in
14      favor of the plan.
15             Q.    And did you have any conversations with
16      anyone at the Williams Hart firm about the plan,
17      any aspect of the plan, after they made their
18      decision to change to accept the plan?
19             A.    Yes.
20             Q.    And with whom did you speak?
21             A.    It would have been, I believe, John
22      Boundas only.
23             Q.    And what were the subject matters that
24      you covered in those discussions?
25             A.    Essentially that why they had decided to

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
           Case 19-10289-LSS   Doc 3629-1   Filed 06/09/21   Page 54 of 54



                                                                      Page 42

1                                        ITKIN
2       vote in favor of the plan.
3              Q.    What did they say?              What did John say?
4              A.    That Steve Baron had offered them a seat
5       on the TAC.      That the seat was conditioned upon
6       them, I believe, switching their vote from a no to
7       a yes after the deadline.               Or there was an
8       extension.      I don't know if they actually voted no
9       or there was an extension, but there'll be
10      documents that show that.
11                   That they would have to use best efforts
12      to convince other firms who would also be given
13      extensions on their voting time to change their
14      votes.
15                   And that, essentially that, you know,
16      this was a decision that they had to make
17      professionally and they hoped that our personal
18      relationship would not be affected.
19             Q.    What was your response?
20             A.    That everybody should act in what they
21      believe is the best interest of their clients, and
22      that I would respect their votes, their decision.
23             Q.    And any other topics that were covered
24      in those discussions with John Boundas after
25      Williams Hart voted the claims that it represents

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
